UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
I. RUTH PROFITT, Case No. 1:13-cv-679
Plaintiff, | Judge Timothy S. Black
VS. : Magistrate Judge Karen L. Litkovitz

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

DECISION AND ENTRY
ADOPTING THE REPORT AND RECOMMENDATION (Doc. 38)

This case is before the Court pursuant to the Order of General Reference to United
States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate
Judge reviewed the pleadings and, on October 23, 2019, submitted a Report and
Recommendation (Doc. 38). No objections were filed.

As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has
reviewed the comprehensive findings of the Magistrate Judge and considered de novo all
of the filings in this matter. Upon consideration of the foregoing, the Court finds that the
Report and Recommendation should be and is hereby adopted in its entirety.

Accordingly:

1; The Report and Recommendation (Doc. 38) is ADOPTED;

2. Plaintiff's motion for attorney fees under the Social Security Act (Doc. 37)
is GRANTED; and

3, Plaintiff's counsel is AWARDED attorney fees in the amount of
$15,000.00.
The Clerk shall enter judgment accordingly.

 

 

IT IS SO ORDERED.
Date: (Zhlel 14 ameh nr. Cok
yh” Timothy SBlack ~

United States District Judge
